Citation Nr: 0002468	
Decision Date: 02/01/00    Archive Date: 02/10/00

DOCKET NO.  95-32 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a left shoulder 
disability as a result of the veteran's service-connected 
recurrent right shoulder dislocations.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the military from 
February 1956 to February 1958.

In May 1995, the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina, denied the 
veteran's claim for service connection for a left shoulder 
disability-which he premised on a theory of direct 
incurrence in service or aggravation during service of a 
preexisting condition.  The RO also denied his claim seeking 
a higher (i.e., increased) rating for his service-connected 
right shoulder disability (residuals of recurrent 
dislocations).  Subsequently, in February 1996, the RO also 
denied service connection for the left shoulder disability on 
an alternative theory-as secondary to the service-connected 
right shoulder disability.  The veteran appealed the RO's 
decisions to the Board of Veterans' Appeals (Board).

During a hearing at the RO in September 1997 before the 
undersigned Member of the Board, who was on a travel 
assignment, the veteran withdrew an additional claim that he 
had appealed for service connection for diabetes mellitus.  
Also during the hearing, he raised the issue of his possible 
entitlement to a total disability rating based on individual 
unemployability due to his service-connected conditions 
(TDIU).

In February 1998, the Board denied the veteran's claim for 
service connection for the left shoulder disability to the 
extent it was premised on the theory of direct incurrence in 
service or aggravation of a preexisting condition.  The Board 
also denied his claim seeking a higher rating for his right 
shoulder disability.  The Board remanded-for further 
development and consideration-his claim for the left 
shoulder disability insofar as it was premised on the theory 
that he developed it secondary to the service-connected right 
shoulder disability.  The Board also referred his claim for a 
TDIU to the RO for appropriate action.

Because he had moved, the RO in Winston-Salem transferred the 
veteran's claims folder to the RO in Roanoke, Virginia, which 
now has jurisdiction over his appeal.  However, since the RO 
did not complete all of the development requested by the 
Board in its February 1998 remand, the Board again had to 
remand his claim to the RO in August 1998.  The RO since has 
completed the development requested and continued to deny 
service connection for the left shoulder disability secondary 
to the service-connected right shoulder disability.  
Consequently, the RO has returned the case to the Board for 
further appellate consideration of this issue.


FINDINGS OF FACT

1.  There is no competent medical evidence of record 
suggesting that the veteran's left shoulder disability is 
proximately due to or the result of his service-connected 
right shoulder disability or that the left shoulder 
disability was aggravated by the service-connected right 
shoulder disability.

2.  The veteran's claim for service connection for the left 
shoulder disability-secondary to the service-connected right 
shoulder disability-is not plausible.


CONCLUSION OF LAW

The veteran's claim for service connection for the left 
shoulder disability-secondary to the service-connected right 
shoulder disability-is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran alleges that he developed a left shoulder 
disability as a result of his service-connected recurrent 
right shoulder dislocations.  In VA adjudication, this 


sort of claim is commonly referred to as one for 
"secondary" service connection.  Service connection may be 
granted on this secondary basis if there is competent medical 
evidence indicating the left shoulder disability is 
proximately due to or the result of the service-connected 
right shoulder disability.  See 38 C.F.R. § 3.310(a).  
Additionally, the United States Court of Appeals for Veterans 
Claims (Court)-formerly, the United States Court of Veterans 
Appeals-has interpreted section 3.310(a) to permit service 
connection on a secondary basis for the degree of aggravation 
of a condition that is proximately due to or the result of a 
service-connected disability.  See Allen v. Brown, 
7 Vet. App. 439, 448 (1995).

Here, however, although there is medical evidence confirming 
that the veteran has a left shoulder disability (diagnoses 
have included degenerative joint disease, arthralgia, etc.), 
there is no medical evidence whatsoever suggesting there is a 
correlation or relationship of any sort between the 
impairment in his left shoulder and his service-connected 
right shoulder disability.  Such evidence is necessary to 
well ground his claim.  See Velez v. West, 11 Vet. App. 148, 
158 (1998).  This is especially important to note in light of 
the fact that a VA orthopedic physician who examined him in 
March 1999-at the request of the Board for the specific 
purpose of obtaining a medical opinion concerning this 
dispositive issue-concluded that no such relationship exists 
in this instance.  That VA examiner also pointed out that, 
based on his review of the evidence pertinent to this case, 
the veteran had given several varying accounts as to how (and 
when) he injured his left shoulder-sometimes claiming that 
it was due exclusively to impairment stemming from his right 
shoulder disability, whereas at other times acknowledging 
that it was due to totally unrelated factors (e.g., injuries 
sustained in motor vehicle accidents in 1993 and 1995).  
However, even were the Board to ignore his conflicting 
accounts and assume that his allegations are credible would 
not provide a plausible basis for well grounding his claim 
because there still is no competent medical nexus evidence 
linking any of his left shoulder pathology to his service-
connected right shoulder disability.  See Anderson v. West, 
12 Vet. App. 491, 496 (1999); Locher v. Brown, 
9 Vet. App. 535, 538-39 (1996), citing Reiber v. Brown, 7 
Vet. App. 513, 516-17 (1995).  Medical nexus evidence-and 
not just allegations-is required to well 


ground his claim.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  Moreover, since neither he nor his 
representative is found to possess the necessary medical 
expertise and/or training to give a competent opinion on the 
determinative issue of medical causation, their allegations, 
including personal hearing testimony, purporting to do so 
have no probative value.  King v. Brown, 5 Vet. App. 19, 21 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Since the veteran has not satisfied his initial burden of 
submitting evidence sufficient to show that his claim for 
service connection for a left shoulder disability (secondary 
to the service-connected right shoulder disability) is well 
grounded, VA is under no "duty to assist" him in developing 
the evidence pertinent to his claim.  See Morton v. West, 12 
Vet. App. 477 (1999); Epps, 126 F.3d at 1468 (1997).  
Moreover, the Board is aware of no circumstances in this case 
that would put VA on notice that any additional relevant 
evidence may exist that, if obtained, would make the claim 
well grounded.  See McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997).

The RO denied the veteran's claim on essentially the same 
basis as the Board-due to the absence of any medical nexus 
evidence suggesting there is a correlation between the 
impairment in his left shoulder and his service-connected 
right shoulder disability.  Obviously then, he is not 
prejudiced by the Board's decision to deny his claim in this 
manner.  See Bernard v. Brown, 4 Vet. App. 384, 392-93 
(1993).  The RO also apprised him in the February 1996 and 
September 1999 Supplemental Statements of the Case of the 
need to submit medical evidence showing that his claim is 
well grounded by suggesting that his left shoulder disability 
is the result of his service-connected right shoulder 
disability.  Therefore, the Board considers this decision as 
sufficient to inform him of the evidence necessary to well 
ground his claim and warrant further consideration on the 
merits.  See 38 U.S.C.A. § 5103(a) (West 1999); Franzen v. 
Brown, 9 Vet. App. 235, 238 (1996); Robinette v. Brown, 
8 Vet. App. 69, 77-78 (1995).




ORDER

As evidence of a well-grounded claim has not been submitted, 
service connection for the left shoulder disability-
secondary to the service-connected right shoulder 
disability-is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

